 



Exhibit 10.02
Silicon Image, Inc.
Sales Incentive Plan for Vice President of Worldwide Sales
for Fiscal Year 2006
     The current Vice President of Worldwide Sales (the “VP of Worldwide Sales”)
of Silicon Image, Inc. (the “Company”) will receive a cash incentive payment
based on the Company’s percentage of achievement of planned revenue for the
fiscal year ended December 31, 2006, as set forth in the table below.

                      Percent     Amount of     Percent of     Achievement of  
  Cash Incentive     Incentive Target     Planned Revenue     Payment     Amount
   
70%
    $119,000     70.00%    
75%
    $127,500     75.00%    
80%
    $136,000     80.00%    
85%
    $144,500     85.00%    
90%
    $153,000     90.00%    
95%
    $161,500     95.00%    
100%
    $170,000     100.00%    
105%
    $206,250     121.32%    
110%
    $264,250     155.44%    
115%
    $336,750     198.09%    
120%
    $409,250     240.75%    
125%
    $481,750     283.38%    
130%
    $554,250     326.03%    
135%
    $626,750     368.68%    
140%
    $699,250     411.32%    
145%
    $771,750     453.32%    
150%
    $844,250     496.62%    

 